 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CARLISLE DAVIS,                               No. 2:18-cv-01996-JAM-CKD-P
12                        Petitioner,
13            v.                                         ORDER AND AMENDED
14    SCOTT KERNAN,                                      FINDINGS AND RECOMMENDATIONS
15                        Respondent.
16

17           Petitioner is a state prisoner proceeding pro se in this federal habeas corpus action filed

18   pursuant to 28 U.S.C. § 2254. Pending before the court is respondent’s motion to dismiss

19   petitioner’s federal habeas corpus application on the basis that it is barred by the statute of

20   limitations. ECF No. 8. The motion is fully briefed. See ECF Nos. 26, 27. For the reasons

21   discussed below, the court recommends that the motion to dismiss be granted and petitioner’s

22   application for federal habeas corpus relief be dismissed with prejudice as time barred.

23      I.         Factual and Procedural History

24           Petitioner was convicted of assault with a firearm and battery with serious bodily injury

25   following a jury trial in the Solano County Superior Court. Based on sentencing enhancements

26   for inflicting great bodily injury and the personal use of a firearm, petitioner was sentenced to 10

27   years in prison on December 18, 2013. The California Court of Appeal affirmed petitioner’s

28   conviction on June 27, 2016. See ECF No. 18-1. Petitioner did not file a petition for review in
                                                         1
 1   the California Supreme Court.

 2           The instant federal habeas corpus petition was filed on July 16, 2018 using the prison

 3   mailbox rule. See ECF No. 1 at 13; Houston v. Lack, 487 U.S. 266 (1988) (establishing the

 4   prison mailbox rule to determine the filing date for pleadings filed by inmates). Before the court

 5   could screen this habeas application, petitioner filed a first amended § 2254 petition on July 23,

 6   2018 which was ordered served on respondent on July 30, 2018. In his amended federal habeas

 7   application, petitioner raises three claims for relief. He first asserts that the sentencing court gave

 8   him credits on the actual days served in custody, but failed to award him conduct credits. ECF

 9   No. 3 at 8. He next alleges that he received ineffective assistance of counsel based on his

10   attorney’s failure to object to the trial court’s order of presentence credits. ECF No. 3 at 9.

11   Lastly, “[p]etitioner request[s] an ex parte motion for an order correcting pre-sentence custody

12   credits (nunc pro tunc) under [California] Penal Code § 4019.” ECF No. 3 at 12.

13           On December 20, 2018, respondent filed a motion to dismiss petitioner’s § 2254 petition

14   on two separate and independent grounds. ECF No. 18. Respondent first asserts that petitioner’s

15   habeas application is time barred because the statute of limitations expired on August 6, 2017 and

16   petitioner’s federal habeas application was not filed until July 16, 2018. ECF No. 18. Therefore,

17   according to respondent’s calculation, the instant federal habeas petition was filed almost one

18   year late and should be dismissed with prejudice. Id. at 2-3. Alternatively, respondent asserts

19   that petitioner’s federal habeas claims are unexhausted since he failed to present them either on

20   direct or collateral review to the California Supreme Court. ECF No. 18 at 3-4. As a result, the
21   claims should be dismissed. Id. at 4.1

22           Following two extensions of time, petitioner filed a voluminous opposition to

23   respondent’s motion to dismiss. ECF No. 26. Petitioner’s opposition is a scattershot pleading

24   consisting mainly of random exhibits including medical records from 2010, petitioner’s edited

25   criminal history, sporadic excerpts from the trial transcripts, state sentencing laws, new

26   allegations that petitioner’s trial counsel was ineffective, the court reporter’s certifications of the
27
     1
      Although respondent does not make it clear, any unexhausted claims in a federal habeas petition
28   would be subject to dismissal without prejudice.
                                                      2
 1   trial transcript, and CDCR disability accommodations for petitioner who is deaf and mobility

 2   impaired. See ECF No. 26 at 3-151.

 3          Liberally construing petitioner’s filings, he appears to request equitable tolling on the

 4   basis that his appellate attorney abandoned him by not filing a petition for review in the

 5   California Supreme Court.2 See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (applying

 6   the liberal construction rule to pro se habeas pleadings). In support thereof, petitioner submitted a

 7   letter from his appellate lawyer dated July 5, 2016 indicating that she “will certainly file a petition

 8   for review… by August 5, 2016 and you will receive a copy of it.” ECF No. 26 at 70. However,

 9   petitioner also submitted a subsequent letter from appellate counsel dated July 26, 2018

10   explaining that in her opinion “a petition to the [California] Supreme Court would be futile.”

11   ECF No. 13 at 49. In this same letter, appellate counsel informs petitioner of the deadline for

12   filing a petition for review in the California Supreme Court as well as the procedure for filing one

13   complete round of state habeas review. ECF No. 13 at 50. More importantly, appellate counsel

14   also explained the general rules regarding the timeliness of filing a federal habeas petition. Id. In

15   response to petitioner’s complaints that appellate counsel abruptly stopped his appeal and sent

16   him his transcripts, petitioner was also provided “a writ of habeas corpus petition form with

17   instructions for your ineffective assistance of counsel claim” from the First District Appellate

18   Project on or about March 1, 2017. ECF No. 13 at 48.

19          By way of reply, respondent “assumes without conceding that petitioner’s appellate

20   counsel’s failure to file a petition for review in the California Supreme Court amounted to
21   attorney abandonment entitling him to equitable tolling.” ECF No. 27 at 2. This results in an

22   alternate start date of the statute of limitations according to respondent. ECF No. 27 at 2

23   (explaining that “petitioner’s conviction would have been final on January 2, 2017….”). Even

24   assuming this later start date, the statute of limitations expired on January 2, 2018 rendering

25   petitioner’s federal habeas petition untimely filed by “approximately seven months” late. Id.

26   2
       The court has not considered petitioner’s exhibits pertaining to the exhaustion of state court
27   remedies since these Findings and Recommendations are limited to the timeliness of petitioner’s
     federal habeas corpus application.
28
                                                        3
 1   This alternate statute of limitations start date would also justify additional statutory tolling of the

 2   limitations period during the pendency of petitioner’s state habeas petition filed in the Solano

 3   County Superior Court on December 4, 2017.3 ECF No. 27 at 3. However, tolling the statute of

 4   limitations for the 59 day period in which this state habeas petition was pending in state court still

 5   does not render petitioner’s federal habeas petition timely filed. See ECF No. 27 at 3

 6   (recognizing that the federal petition is still untimely “by 139 days or four and one-half

 7   months.”). Thus, respondent’s liberal concessions to petitioner’s opposition still results in an

 8   untimely federal habeas petition.

 9       II.      Legal Standards

10                A. Statute of Limitations

11             Section 2244(d) (1) of Title 28 of the United States Code contains a one-year statute of

12   limitations for filing a habeas petition in federal court. The one-year clock commences from

13   several alternative triggering dates which are described as:

14                    “(A) the date on which the judgment became final by the conclusion
                      of direct review or the expiration of the time for seeking such review;
15
                      (B) the date on which the impediment to filing ... is removed, if the
16                    applicant was prevented from filing by such State action;
17                    (C) the date on which the constitutional right asserted was initially
                      recognized by the Supreme Court ... and made retroactively
18                    applicable to cases on collateral review; or
19                    (D) the date on which the factual predicate of the claim or claims
                      presented could have been discovered through the exercise of due
20                    diligence.”
21   28 U.S.C. § 2244(d)(1).

22                B. Statutory Tolling

23             Under the AEDPA, the statute of limitations is tolled during the time that a properly filed

24   application for state post-conviction or other collateral review is pending in state court. 28 U.S.C.

25   § 2244(d)(2). A properly filed application is one that complies with the applicable laws and rules

26   governing filings, including the form of the application and time limitations. Artuz v. Bennett,
27
     3
      This filing date does not comport with the prison mailbox rule. See Houston v. Lack, 487 U.S.
28   266 (1988).
                                                      4
 1   531 U.S. 4, 8 (2000). The statute of limitations is not tolled from the time when a direct appeal in

 2   state court becomes final to the time when the first state habeas petition is filed because there is

 3   nothing “pending” during that interval. Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999).

 4   Moreover, the tolling provision of § 2244(d)(2) can only pause a clock not yet fully run; it cannot

 5   “revive” the limitations period once it has expired (i.e., restart the clock to zero). Thus, a state

 6   court habeas petition filed after the expiration of AEDPA's statute of limitations does not toll the

 7   limitations period under § 2244(d)(2). See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.

 8   2003); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001).

 9                C. Equitable Tolling

10             A court may equitably toll the statute of limitations if petitioner demonstrates: 1) the

11   existence of an “extraordinary circumstance” that prevented him from timely filing; and, 2) that

12   notwithstanding such an impediment he was diligently pursuing relief. See Holland v. Florida,

13   560 U.S. 631, 649 (2010). The Supreme Court has further clarified that the diligence required to

14   establish entitlement to equitable tolling is not “‘maximum feasible diligence’” but rather only

15   “‘reasonable diligence.’” Holland, 560 U.S. at 653 (citations omitted). However, the Ninth

16   Circuit has cautioned that “the threshold necessary to trigger equitable tolling ... is very high, lest

17   the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002)

18   (internal citations and quotations omitted). Additionally, petitioner must demonstrate the causal

19   relationship between the extraordinary circumstance and the untimely filing. Spitsyn v. Moore,

20   345 F.3d 796, 799 (9th Cir. 2003). With respect to equitable tolling, “the statute-of-limitations
21   clock stops running when extraordinary circumstances first arise, but the clock resumes running

22   once the extraordinary circumstances have ended or when the petitioner ceases to exercise

23   reasonable diligence, whichever occurs earlier.” Luna v. Kernan, 784 F.3d 640, 651 (9th Cir.

24   2015) (citing Gibbs v. Legrand, 767 F.3d 879, 891-92 (9th Cir. 2014)).

25      III.      Analysis

26             In the instant case, petitioner’s conviction became final on August 6, 2016 following the
27   expiration of time to file a petition for review in the California Supreme Court. See 28 U.S.C. §

28   2244(d)(1)(A)(noting that the statute of limitations commences from “the date on which the
                                                          5
 1   judgment became final by the conclusion of direct review or the expiration of the time for seeking

 2   such review”); see also Cal. Rules of Court 8. 366(b), 8.500(e). The federal statute of limitations

 3   commenced the next day and expired one year later on August 6, 2017, absent any statutory or

 4   equitable tolling.

 5              The court has independently reviewed the exhibits attached to petitioner’s amended

 6   federal habeas application, his supplemental brief filed on September 7, 2018, as well as the

 7   exhibits attached to his opposition. These documents reveal that petitioner filed a state habeas

 8   corpus petition in the Solano County Superior Court on November 26, 2017.4 See ECF No. 13 at

 9   66; ECF No. 26 at 45. The Solano County Superior Court denied this habeas petition on

10   February 1, 2018. ECF No. 26 at 30-31. Petitioner is not entitled to any statutory tolling during

11   the pendency of this state habeas petition because the statute of limitations had already expired by

12   the date that it was filed.5 See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (holding

13   that a state habeas corpus petition filed after the expiration of the statute of limitations does not

14   revive it). Therefore, petitioner’s federal habeas petition remains untimely filed absent equitable

15   tolling.

16              The court further finds that appellate counsel’s failure to file a petition for review in the

17   California Supreme Court does not justify equitably tolling the statute of limitations. First and

18   foremost, appellate counsel’s conduct does not constitute an “extraordinary circumstance”

19   justifying equitable tolling. Although petitioner faults appellate counsel for abruptly dropping his

20   appeal, the record demonstrates that counsel notified petitioner of her decision not to file a
21   “futile” appeal in the California Supreme Court before the deadline for doing so had passed. ECF

22   4
       The letter indicates that the petition was filed in the Clerk’s Office on December 4, 2017 but
23   signed by petitioner on November 26, 2017. ECF No. 13 at 66. Therefore, the court has utilized
     the signature date as the constructive filing date in accordance with the prison mailbox rule. See
24   Houston v. Lack, 487 U.S. 266 (1988).
25   5
       Likewise, petitioner’s Marsden motion for substitution of counsel filed in the Solano County
26   Superior Court on September 27, 2017 does not toll the federal statute of limitations even if it
     could be construed as “an application for State post-conviction or other collateral review with
27   respect to the pertinent judgment….” ECF No. 26 at 39; see 28 U.S.C. § 2244(d)(2). The
     Marsden motion was denied by the trial court on December 19, 2017. See ECF No. 26 at 36-37.
28
                                                            6
 1   No. 13 at 49-50.6 Petitioner could have filed a timely pro se petition for review in the California

 2   Supreme Court especially since appellate counsel returned the record on appeal to petitioner with

 3   the same letter. Id. Appellate counsel’s prompt communication with petitioner and timely return

 4   of the trial transcripts does not come close to the type of attorney misconduct deemed an

 5   extraordinary circumstance justifying equitable tolling. Compare Spitsyn, 345 F.3d at 800-802

 6   (finding that “extraordinary circumstances” may warrant tolling where lawyer denied client

 7   access to files, failed to prepare a petition, and did not respond to his client's communications);

 8   and Jones v. Henry, 460 Fed. Appx. 717, 720 (9th Cir. 2011) (unpub.) (granting equitable tolling

 9   based on attorney’s misconduct in misleading his client “into believing that he was appealing her

10   sentence and that her rights were being pursued; fail[ing] to file an appeal, let alone a timely one;

11   fil[ing] an untimely and improper collateral challenge in the California Supreme Court; falsely

12   le[a]d[ing] Jones to believe that this challenge tolled AEDPA’s statute of limitations; and fail[ing]

13   to promptly send Jones the documents that she requested to prepare her federal habeas petition

14   immediately after her state habeas petition was denied.”). In this case, appellate counsel’s

15   conduct does not even rise to the level of garden variety negligence which the Supreme Court has

16   found insufficient to justify equitable tolling. See Holland v. Florida, 560 U.S. at 652. As a

17   result, equitable tolling is not warranted in this case.

18             Additionally, the court finds that petitioner has failed to demonstrate diligence to support

19   his request for equitable tolling. See Spitsyn, 345 F.3d at 802. “‘[I]f the person seeking equitable

20   tolling has not exercised reasonable diligence in attempting to file, after the extraordinary
21   circumstances began, the link of causation between the extraordinary circumstances and the

22   failure to file is broken.’” Spitsyn, 345 F.3d at 802 (quoting Valverde v. Stinson, 224 F.3d 129,

23   134 (2d Cir. 2000)). This is fatal to petitioner’s equitable tolling request because he has the

24   burden of demonstrating reasonable diligence. See Holland v. Florida, 560 U.S. at 649. In this

25   case the record demonstrates that during the relevant time period in which the statute of

26   limitations was running petitioner was pursuing a bar complaint against his trial attorney and
27

28   6
         Respondent’s reply brief does not address this portion of the record.
                                                         7
 1   filing various motions to obtain sentencing credits by amending the abstract of judgment. See

 2   e.g., ECF No. 13 at 61-65; ECF No. 26 at 33, 64-65. Nothing in the voluminous exhibits filed by

 3   petitioner demonstrate that he was diligently attempting to file a federal habeas challenge to his

 4   conviction during this same time period. See Waldron-Ramsey v. Pacholke, 556 F.3d 1008,

 5   1013-1014 (9th Cir. 2009) (finding that a prisoner who filed his federal habeas petition 11 months

 6   late did not diligent in filing his federal habeas petition); see also Doe v. Busby, 661 F.3d 1001,

 7   1012-15 (9th Cir. 2010) (discussing reasonable diligence in the case of “utterly deficient and

 8   unprofessional” attorney misconduct). Accordingly, petitioner is not entitled to any equitable

 9   tolling of the statute of limitations that would render his federal habeas application timely filed.7

10             For these reasons, the undersigned recommends granting respondent’s motion and

11   dismissing petitioner’s federal habeas application with prejudice as barred by the statute of

12   limitations.

13       IV.      Plain Language Summary for Pro Se Party

14             The following information is meant to explain this order in plain English and is not

15   intended as legal advice.

16             After reviewing the motion to dismiss and the arguments made in opposition, the

17   undersigned has determined that you filed your federal habeas petition too late. The court

18   reached this conclusion in large part because none of the post-conviction challenges that you filed

19   in state court paused the time period for filing your federal habeas petition in this court. The one-

20   year federal statute of limitations had already passed by the time you filed any state habeas
21   petition challenging your conviction. As a result, the claims raised in the habeas petition will not

22   be addressed on the merits and it is recommended that your habeas petition be dismissed with

23   prejudice.

24             Accordingly, IT IS HEREBY ORDERED that the July 26, 2019 Findings and

25   Recommendations (ECF No. 28) are vacated based on respondent’s reply.

26
     7
27    Based on this recommendation which, if adopted by the district court judge, will result in a
     dismissal with prejudice, the court finds it unnecessary to rule on respondent’s alternative
28   argument that petitioner’s habeas petition is unexhausted.
                                                        8
 1           IT IS FURTHER RECOMMENDED that:

 2           1.   Respondent’s motion to dismiss (ECF No. 18) be granted; and,

 3           2.   Petitioner’s first amended application for a writ of habeas corpus (ECF No. 3) be

 4                dismissed with prejudice as barred by the statute of limitations.

 5           These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. No extensions of time to file

 9   objections will be granted. Such a document should be captioned “Objections to Magistrate

10   Judge’s Findings and Recommendations.” In his objections petitioner may address whether a

11   certificate of appealability should issue in the event he files an appeal of the judgment in this

12   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

13   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

14   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

15   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

16   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it

17   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

18   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

19   (2000)). Any response to the objections shall be served and filed within fourteen days after

20   service of the objections. The parties are advised that failure to file objections within the
21   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

22   F.2d 1153 (9th Cir. 1991).

23   Dated: July 29, 2019
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27   12/davi1996.mtd.sol.docx

28
                                                         9
